DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020, has been entered.
 
Claims Status
Claims 1, 6-7, 13, 16-19, and 22 are amended.
Claims 3, 10-12, and 23-25 is canceled.
Claims 1-2, 4-9, and 13-22 are pending.

Response to Remarks
35 U.S.C. § 112(b)
Applicant’s amendments to claims 1 and 17 have overcome this ground of rejection.  Applicant has also canceled claim 10, rendering the rejection moot.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant contends that the recited payment kernel provides a practical application of the abstract ideas.  The Office respectfully disagrees.  First, it is improper to import claim limitations from the specification.  See MPEP 2111.01(II).  As the claims currently recite, the payment kernel is configured to process a payment transaction based on who the payment transaction entities are.  Such a general claim limitation fails to recite a practical application because only the additional elements that do not recite an abstract idea provide the basis for a practical application.  A payment kernel processing a payment transaction is an example of a Certain Method of Organizing Human Activity that is recognized as abstract, such as a commercial interaction.  Although the payment kernel itself, and not the functions that it performs, is an additional element, the payment kernel fails to recite a practical application because it is recited at a sufficiently high level of generality that it is simply an instruction to apply the abstract idea using a computer.  Therefore, the currently recited payment kernel and its functionality do not recite a practical application of the abstract ideas.  Accordingly, this ground of rejection is maintained. 

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 28, 2020, November 18, 2020, and January 13, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-2, 4-9, and 13-22 are directed towards a process.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of authenticating transaction parties and processing a transaction based on procedures that depend on a payment network and a customer.  In particular, the claim recites a point of sale device authenticating an entity, such as a customer.  Then, the point of sale device processes a transaction based on a payment network and the customer.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities.  More specifically, the following 
presenting a payment and/or identification instrument to a pPOS device, wherein the payment and/or identification instrument carries identification information useful for effecting a commitment to pay;
authenticating and validating, by the pPOS device, at least one entity from among the following four entities: (a) a user, (b) a merchant, (c) a merchant acquirer, and (d) an issuer of the payment and/or identification instrument, wherein the authenticating and validating create and result in a trusted link between the pPOS device and said at least one entity;
processing, by the pPOS device, a payment transaction, and
wherein the method further includes the step of dynamically configuring a payment kernel circuit with procedures to be carried out for processing the payment transaction based on a payment network and said at least one entity.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite instructions to implement the abstract ideas using a computer, that add insignificant extra-solution activities to the abstract ideas, or that generally link the use of the abstract ideas to a particular technological environment fail to recite a practical application.  Here, the recitation of the pPOS device is simply an instruction to apply the abstract ideas using a computer.  Further, the payment kernel is recited at a sufficiently high level of generality that it too amounts to an instruction to apply the abstract ideas of using procedures to 
Therefore, the analysis proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.  According to the 2019 PEG, additional elements that recite instructions to implement the abstract ideas using a computer, that add insignificant extra-solution activities to the abstract ideas, that generally link the use of the abstract ideas to a particular technological environment, or that recite well-understood, routine, and conventional activities fail to recite significantly more than the abstract ideas.  As discussed above, the additional elements of the pPOS device and the payment kernel are simply instructions to apply the abstract ideas using a computer.  Therefore, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 17: Claim 17 recites abstract ideas similar to those discussed above in connection with claim 1.  However, claim 17 recites the following additional element:
using, by a pPOS device, external data from an external data sensor switch function to initiate a payment transaction; 
The underlined portion recites an additional abstract idea.  It also recites a pPOS device, which is a generic computer that simply implements the abstract idea on a computer, as discussed above.  Therefore, this additional element also fails to recite a practical application or significantly more than the abstract idea.
Accordingly, claim 17 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-9, 13-16, and 18-22: Claims 2, 4-9, 13-16, and 18-22 have also been analyzed according to the 2019 PEG.  However, these claims fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 18 recite the abstract idea of scoring a transaction for fraud based on various transaction data.  In other words, it recites Certain Methods of Organizing Human Activities.  Further, it is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Therefore, it also recites a Mental Process.
Claims 4 and 6-9 recite various data that is non-functional descriptive material.  Therefore, the subject matter of these claims fails to recite additional elements that recite a practical application or significantly more than the abstract ideas.
Claims 5 and 19 recite comparing data elements.  This operation is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Therefore, it recites a Mental Process. 
Claim 13 recites the abstract idea of presenting a payment instrument to a point of sale device.  Therefore, it recites a Certain Method of Organizing Human Activity.
Claim 14 recites the additional elements of displaying a status of a payment transaction and recording the payment transaction.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites displaying information and electronic See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 15 recites the additional element of displaying transaction information on one of a plurality of displays.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites displaying information.  See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 16 recites the additional element of logging a payment transaction.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites electronic recordkeeping.  See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 20 recites that the pPOS receives data over one of a plurality of computer communication protocols.  However, this amounts to an instruction to apply the abstract ideas using a computer.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Claim 21 recites the abstract ideas of creating a transaction trigger and prompting a payment based on the trigger.  Therefore, it recites Certain Methods of Organizing Human Activities.
Claim 22 recites initializing the payment kernel for processing a payment transaction.  This amounts to an instruction to apply the abstract ideas using a computer.  
Accordingly, claims 2, 4-9, 13-16, and 18-22 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 13-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0081461 to Adranji et al. in view of U.S. Patent No. 9,852,410 to Chen et al.
Per Claim 1: Adranji discloses:
A method for providing a personal point of sale (pPOS) for card present e- commerce transactions and/or in vehicle payments, the method comprising: (see Adranji at Title: Methods and arrangements for a personal point of sale device)
presenting a payment and/or identification instrument to a pPOS device, wherein the payment and/or identification instrument carries identification information useful for effecting a commitment to pay; (see Adranji at ¶ 58: In response to the message, the user 1205 may tap 1225 the payment instrument on the card reader 1035. In other embodiments, the user 1205 may couple 1225 the payment instrument or card with the card reader 1035 via contact or via another contactless protocol to proceed with the payment session 1222.  See also ¶ 96: In some embodiments, after the payment service provider transmits the message or indication to the secure element, the secure element may respond by activating a near field communication radio to interact with an EMV® (Europay, MasterCard, and Visa) card to process the payment with the personal processing device.)
processing, by the pPOS device, a payment transaction, and (see Adranji at ¶ 95: After registering the certified element and binding the payment instrument with the registration of the certified element, the cardholder may use the personal POS to communicate with a payment service provider to process the payment. In many embodiments, the a secure element of the certified element may interact with the card 
However, Adranji fails to disclose, but Chen, an analogous art of configuring point of sale devices, discloses:
authenticating and validating, by the pPOS device, at least one entity from among the following four entities: (a) a user, (b) a merchant, (c) a merchant acquirer, and (d) an issuer of the payment and/or identification instrument, wherein the authenticating and validating create and result in a trusted link between the pPOS device and said at least one entity; (Examiner’s Note: the language “wherein the authenticating and validating create and result in a trusted link between the pPOS device and said at least one entity” has been considered and determined to be a desired result of the authenticating and validating operation.  Therefore, it fails to distinguish over the rior art.  However, for compact prosecution purposes, the following citation is provided for the entire claim element: see 
wherein the method further includes the step of dynamically configuring a payment kernel circuit with procedures to be carried out for processing the payment transaction based on a payment network and said at least one entity. (see Chen at 7:15-26: At 306, the process 300 may determine whether to implement the default order specified by the CVM, or whether to modify this order, with this determination being based at least in part on the attribute of the payment instrument. In some instances, this determination is also based at least in part on a cost of the transaction, hardware or other capabilities of the POS device, and the like. For instance, if the POS device includes a touch screen to receive PINS rather than a dedicated hardware device for receiving these PINS, then the POS device may modify the order such that that a signature is listed first within the verification-information order.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adranji point of sale system to authenticate the user and configuring the verification method based on the payment network as disclosed in Chen.  One of ordinary skill in the art would have been motivated to make such modifications to more efficiently process a transaction by prompting the cardholder for the correct verification information on the first try.

Per Claim 17: Claim 17 recites subject matter similar to that discussed above in connection with claim 1.  Claim 17 additionally recites, and Adranji further discloses:
using, by a pPOS device, external data from an external data sensor switch function to initiate a payment transaction; (Examiner’s Note: this claim element has been considered and determined to be an intended use of the external data.  Therefore, it see Adranji at ¶ 96: In some embodiments, after the payment service provider transmits the message or indication to the secure element, the secure element may respond by activating a near field communication radio to interact with an EMV® (Europay, MasterCard, and Visa) card to process the payment with the personal processing device. The secure element may also respond by prompting the cardholder to couple the EMV® card with the personal processing device to process the payment. The secure element may then interact with EMV® card of the cardholder via the card reader to obtain a packet to process the payment. In other embodiments, a different type of card reader may be activated to read the payment instrument of the user.)

Per Claims 5 and 19: The combination of Adranji and Chen discloses the subject matter of claims 1 and 17, from which claims 5 and 19 depend, respectively.  However, Adranji fails to disclose, but Chen discloses:
comparing data elements locally stored on the pPOS device with payment transaction data elements and external sensor data elements. (see Chen at 6:34-48: FIG. 2B continues the illustration of the process 200. At an operation 214, the customer provides the requested verification information to the POS device 104, such as by entering her PIN, providing a signature, or the like. An operation 216 represents the POS device 104 receiving the verification information. Next, an operation 218 represents the POS device 104 determining whether or not the payment instrument has been authorized for the current transaction with the customer 106(1), based in part on the provided verification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale in Adranji to verify the data elements to complete a transaction as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of such a transaction.

Per Claim 13: The combination of Adranji and Chen discloses the subject matter of claim 1, from which claim 13 depends.  Adranji further discloses:
presenting, by the user, the payment and/or identification instrument to the pPOS device. (see Adranji at ¶ 58: In response to the message, the user 1205 may tap 1225 the payment instrument on the card reader 1035. In other embodiments, the user 1205 may couple 1225 the payment instrument or card with the card reader 1035 via contact or via another contactless protocol to proceed with the payment session 1222.)

Per Claim 14: The combination of Adranji and Chen discloses the subject matter of claim 1, from which claim 14 depends.  Adranji further discloses:
displaying status of the payment transaction, and (see 
logging of the payment transaction. (see Adranji at ¶ 63: If the communications device 1055 approves the transaction, the approval may be transmitted to the payment service provider 1210. The payment service provider 1210 may transmit an indication of the approval 1229 to the secure element 1034, an indication of the payment completion 1230 to the online merchant 1250, and terminate the payment session 1232 between the payment service provider 1210 and the secure element 1034. In many embodiments, the issuing bank of the payment instrument such as the communications device 1055 may process the payment to transmit the payment to the online merchant's 1250 account.)

Per Claim 15: The combination of Adranji and Chen discloses the subject matter of claim 14, from which claim 15 depends.  Adranji further discloses:
wherein the displaying status of the payment transaction is comprising of one or more of the following: displaying status on a pPOS display, displaying status on an external audio device via an external user interface, and displaying status on an external display device via an external user interface. (see Adranji at ¶ 56: The payment service provider 1210 may transmit a message to the user 1205 via the card reader 1035 to effectively inform or prompt 1224 the user 1205 to couple the payment instrument with the card reader 1035 by placing the payment instrument near enough to or in contact with the communications device 1030 to communicate with the card reader 1035. In many embodiments, the message may be displayed on the display 1033 of the communications device 1030 or sounded via speakers of the audio input-output (I/O) 1045 of the communications device 1030.)

Per Claim 16: The combination of Adranji and Chen discloses the subject matter of claim 14, from which claim 16 depends.  Adranji further discloses:
wherein the logging of the payment transaction includes one of the following: logging the payment transaction locally on the pPOS device, logging the payment transaction remotely from the pPOS device, logging the payment transaction both locally on and remotely from the pPOS device. (see Adranji at ¶ 63: If the communications device 1055 approves the transaction, the approval may be transmitted to the payment service provider 1210. The payment service provider 1210 may transmit an indication of the approval 1229 to the secure element 1034, an indication of the payment completion 1230 to the online merchant 1250, and terminate the payment session 1232 between the payment service provider 1210 and the secure element 1034. In many embodiments, the issuing bank of the payment instrument such as the communications device 1055 may process the payment to transmit the payment to the online merchant's 1250 account.)

Per Claim 20: The combination of Adranji and Chen discloses the subject matter of claim 17, from which claim 20 depends.  However, Adranji fails to disclose, but Chen discloses:
wherein the external data used by the pPOS device is conveyed wirelessly by a communication protocol of one or more of the following types: wireless local area network communication, low energy communication, NFMI (near field magnetic induction) communication, cellular communication, and V2X (vehicle-to-infrastructure and/or vehicle-to-vehicle) communication. (see Chen at 9:2-7: For example, network interface(s) 410 may enable communication through one or more of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adranji to receive payment card information as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to increase the convenience of providing payment information to the point of sale device.

Per Claim 22: The combination of Adranji and Chen discloses the subject matter of claim 17, from which claim 22 depends.  Adranji further discloses:
initializing, by the pPOS device, the payment kernel circuit for processing the payment transaction. (see Adranji at ¶ 53: In response to redirection 1221 by the online merchant 1250 of communications with the user 1205 during the checkout process, the payment service provider 1210 may start a payment session 1222 with the communications device 1030. In some embodiments, at the start of or during the payment session 1222, the payment service provider 1210 may verify registration of the communications device 1030 as a personal POS.)

Claims 2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adranji and Chen as applied to claims 1 and 17 above, and further in view of U.S. Patent Pub. No. 2009/0164327 to Bishop et al.
Per Claims 2 and 18: The combination of Adranji and Chen discloses the subject matter of claims 1 and 17, from which claims 2 and 18 depend, respectively.  However, the combination 
payment transaction scoring of the user and the merchant, wherein data elements from the payment transaction, prior payment transaction history, and the payment and/or identification instrument are numerically analyzed by rules to determine a risk of fraud by the user or the merchant. (Examiner’s Note: the language “to determine a risk of fraud by the user or the merchant” has been considered and determined to recite an intended use of payment transaction scoring.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided for the entire claim element: see Bishop at ¶ 83: For example, where the transaction mechanism is established and maintained by a card issuer and the purchaser is a cardholder of a card issued by the card issuer, the card issuer can maintain a history of the purchaser's card transactions. Such card transaction history can be suitably stored along with the purchaser registration information in the customer information records or the customer transaction records, as described above. Using this historical information, the risk management module of the transaction mechanism can perform a fraud analysis by executing a fraud detection program or mechanism to determine whether the current transaction, or current transaction in view of recent transactions, is indicative of fraud. For example, where a card has been utilized to purchase multiple high-priced items, the fraud analysis may flag the transaction such that the transaction mechanism will terminate or otherwise not permit the purchaser to complete the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Adranji to calculate a transaction 

Per Claim 4: The combination of Adranji, Chen, and Bishop discloses the subject matter of claim 2, from which claim 4 depends.  However, the combination of Adranji and Chen fails to disclose, but Bishop discloses:
wherein the payment transaction scoring is based on one or more of the following: shopping usage pattern of the user, authentication method used by the merchant, merchant type of the merchant, usage pattern of the payment and/or identification instrument to the merchant, success or failure of payment transactions by the issuer of the payment and/or identification instrument, merchandise type of items in electronic shopping cart, and shopping cart checkout value and merchant type of the merchant. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data recited in this claim.  However, for compact prosecution purposes, the following citation is provided: see Bishop at ¶83: For example, where the transaction mechanism is established and maintained by a card issuer and the purchaser is a cardholder of a card issued by the card issuer, the card issuer can maintain a history of the purchaser's card transactions. Such card transaction history can be suitably stored along with the purchaser registration information in the customer information records or the customer transaction records, as described above. Using this historical information, the risk management module of the transaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Adranji to calculate a transaction score as disclosed in Bishop.  One of ordinary skill in the art would have been motivated to make such a change to decrease the number of fraudulent transactions.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adranji and Chen as applied to claim 5 above, and further in view of U.S. Patent Pub. No. 2018/0089691 to Sibert et al.
Per Claim 6: The combination of Adranji and Chen discloses the subject matter of claim 5, from which claim 6 depends.  However, Adranji fails to disclose, but Chen discloses:
wherein the data elements include: user identification data elements, merchant identification data elements (Examiner’s Note: the data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data elements recited in the claim.  However, for compact prosecution purposes, the following citation is provided: see Chen at 4:7-15: For instance, the CVM may indicate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale system in Adranji to include the data elements disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the transactions performed by the point of sale device.
However, the combination of Adranji and Chen fails to disclose, but Sibert, an analogous art of securing transactions, discloses:
wherein the data elements include: merchant acquirer identification data elements stored in a secure microcontroller function (MCF) and/or a secure element. (Examiner’s Note: the data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data elements recited in the claim.  However, for compact prosecution purposes, the following citation is provided: see Sibert at ¶ 26: For example, if user X wants to use a particular credit card, a merchant acquirer associated with the card may provide an applet 132, which is installed in secure element 130 in order to maintain payment information associated with that card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale system in Adranji to include the data elements 

Per Claim 7: The combination of Adranji, Chen, and Sibert discloses the subject matter of claim 6, from which claim 7 depends.  However, Adranji fails to disclose, but Chen discloses:
where the user identification data elements are comprising of one or more of the following: a face of the user, a finger of the user, a fingerprint of the user, an iris of the user, a voice of the user, a heart rhythm of the user, a physical attribute of the user, and any other biometric identifier of the user. (Examiner’s Note: the various user identification elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific elements.  However, for compact prosecution purposes, the following citation is provided: see Chen at 2:2-6: This additional verification information may comprise a personal identifier number (PIN) associated the payment instrument, a signature of the cardholder, an answer to a security question associated with the cardholder, biometric information from the cardholder, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Adranji to use biometric information to verify a customer as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the transactions performed using the point of sale device.

Per Claim 8: The combination of Adranji, Chen, and Sibert discloses the subject matter of claim 6, from which claim 8 depends.  However, Adranji fails to disclose, but Chen discloses:
where the merchant identification data elements include one or more of the following: a merchant ID (identification), a merchant key pair, a merchant address, a merchant geolocation data, a merchant store image, a merchant logo and/or branding and/or trademark image, a merchant location RF (radio-frequency) and/or UHF (ultra high frequency) identification, a merchant electronic shopping cart identification, and a merchant to user electronic shopping cart session identification. (Examiner’s Note: the various merchant identification data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific merchant identification data.  However, for compact prosecution purposes, the following citation is provided: see Chen at 3:42-48: During the transaction, the POS device 104 can determine transaction information describing the transaction, such as the identifier of the payment instrument, an amount of payment received from the customer, the item(s) acquired by the customer, a time, place and date of the transaction, a card network associated with the payment instrument, an issuing bank of the payment instrument, and so forth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Adranji to include such merchant information, such as the place of the transaction, disclosed in Chen.  One of ordinary skill in the 

Per Claim 9: The combination of Adranji, Chen, and Sibert discloses the subject matter of claim 6, from which claim 9 depends.  However, the combination of Adranji and Chen fails to disclose, but Sibert discloses:
where the merchant acquirer identification data elements include one or more of the following: a merchant acquirer ID (identification), a merchant acquirer key pair, a merchant acquirer Terminal ID (identification), and a merchant acquirer connection protocol and identifier. (Examiner’s Note: the various merchant acquirer data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific merchant acquirer data elements.  However, for compact prosecution purposes, the following citation is provided: see Sibert at ¶ 26: For example, if user X wants to use a particular credit card, a merchant acquirer associated with the card may provide an applet 132, which is installed in secure element 130 in order to maintain payment information associated with that card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Adranji to include the merchant data disclosed in Sibert.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction performed using the point of sale device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adranji and Chen as applied to claim 20 above, and further in view of U.S. Patent Pub. No. 2009/0187492 to Hammad et al.
Per Claim 21: The combination of Adranji and Chen discloses the subject matter of claim 20, from which claim 21 depends.  However, the combination of Adranji and Chen fails to disclose, but Hammad, an analogous art of secure transactions, discloses:
wherein the merchant creates a payment transaction event trigger based on processing a location data of the merchant, (see Hammad at ¶ 50: After the consumer authenticates himself to the mobile communication device, the mobile communication device or a payment card is used to initiate the transaction at the merchant (step 210). For example, the consumer may select goods to purchase at the merchant. The consumer may pay for the goods at a POS terminal using the mobile communication device. During the transaction process, the POS terminal generates transaction information. The transaction information may include the time of the transaction, a description of the goods purchased during the transaction, the cost of the goods, the location of the merchant, and the like.)
wherein the payment transaction event trigger prompts the pPOS device for payment. (see Hammad at ¶ 50: After the consumer authenticates himself to the mobile communication device, the mobile communication device or a payment card is used to initiate the transaction at the merchant (step 210). For example, the consumer may select goods to purchase at the merchant. The consumer may pay for the goods at a POS terminal using the mobile communication device. During the transaction process, the POS terminal generates transaction information. The transaction information may include the time of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cited functionality disclosed in Hammad in the Bishop system as modified by Muftic and Van Os.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination was predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0268408 discloses techniques and arrangements for dynamically modifying a cardholder verification method (CVM) implemented at a point-of-sale (POS) device. In some instances, the techniques instruct a POS device to determine an attribute associated with a received payment instrument and determine, based on this information and via the issuing entity, whether to implement a default or static CVM or whether to apply a modified or dynamic CVM such that the POS device requests different verification information than if the POS device did not modify the CVM. The modified or dynamic CVM may be implemented if a customer's device, present at the location of the payment transaction, has installed thereon an application of the entity that has issued the payment instrument.
U.S. Patent Pub. No. 2018/0144334 discloses a device and a secure element for conducting a secured financial transaction are disclosed. The device comprises a central processing unit; a communication interface for establishing a communication between the device and a financial institution related to a financial account; an interface for acquiring data relating to the financial account; the secure element for processing at least a portion of the data relating to the financial account acquired by the interface; and control logic for acquiring a purchase amount to be debited from the financial account and for obtaining a transaction authorization from the financial institution related to the financial account, the transaction authorization being based, at least partially, on data processed solely by the secure element independently of data processed by the central processing unit. A method of conducting the secured financial transaction, and a computer program product for execution by the secure element are also disclosed.
U.S. Patent Pub. No. 2016/0364723 discloses methods, systems, and storage media are described for processing point of sale (POS) transactions. In embodiments, a computing device may receive a transaction initiation, and provide a selection of a payment credential to be used to process a POS transaction. The computing device may include a trusted execution environment to process the POS transaction in response to the selection of the payment credential. The trusted execution environment may comprise a payment credential storage unit to store payment credentials and a virtual POS terminal that may validate a merchant terminal associated with the transaction initiation, process the POS transaction using the selected payment credential to generate payment data, and encrypt the payment data. The computing device may communicate the encrypted 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S KIM/Primary Examiner, Art Unit 3685